287 F.2d 567
Basil HILLv.UNITED STATES of America.
No. 6347.
United States Court of Appeals Tenth Circuit.
July 14, 1960.

Appeal from the United States District Court for the Western District of Oklahoma.
Wendell Stockton, Oklahoma City, Okl., for appellant.
Paul W. Cress, U. S. Atty., and Erwin A. Cook, Asst. U. S. Atty., Oklahoma City, Okl., for appellee.
Before MURRAH, Chief Judge, and BREITENSTEIN, Circuit Judge.
PER CURIAM.


1
Appeal dismissed for failure of appellant diligently to prosecute.